Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Anthony Allen Quinn appeals the district court’s order denying his motion for an evidentiary hearing to adjudicate the validity of his guilty plea. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Quinn, No. 1:01-cr-00089-LMB-1 (E.D. Va. filed July 30, 2009; entered July 31, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.